 



Exhibit 10.2
 
 
ENDOCARE, INC.
NON-EMPLOYEE DIRECTOR
DEFERRED STOCK UNIT PROGRAM
 
 
Effective as of May 18, 2006

 



--------------------------------------------------------------------------------



 



ENDOCARE, INC.
NON-EMPLOYEE DIRECTOR
DEFERRED STOCK UNIT PROGRAM
     Endocare, Inc., a Delaware corporation, hereby adopts this Non-Employee
Director Deferred Stock Unit Program (the “Program”), effective as of May 18,
2006.
RECITALS
     WHEREAS, the Company (as defined below) wishes to adopt the Program to:
(i) enable Directors (as defined below) to obtain additional equity in the form
of Deferred Stock Units (as defined below) and defer taxes that otherwise would
be payable on retainers and meeting fees; and (ii) enable the Company to
conserve cash that otherwise would be used to pay retainers and meeting fees;
and
     WHEREAS, the Program constitutes a deferred compensation program that is
unfunded for tax purposes to permit Directors (as defined below) to postpone
receipt and taxation of certain specific amounts of compensation in accordance
with the terms hereof;
     NOW THEREFORE, the Company hereby establishes the Program, upon the terms
and conditions set forth below.
ARTICLE 1
DEFINITIONS
     1.1 “Award Date” shall mean the fifth (5th) trading day of each calendar
quarter.
     1.2 “Beneficiary” shall mean the beneficiary or beneficiaries designated by
a Director to receive his or her deferred compensation benefits in the event of
the Director’s death.
     1.3 “Board of Directors” shall mean the board of directors of the Company.
     1.4 “Change in Control” shall mean the occurrence of any change in
ownership of the Company, change in effective control of the Company, or change
in the ownership of a substantial portion of the assets of the Company, as
defined in Code Section 409A(a)(2)(A)(v), the regulations thereunder, and any
other published interpretive authority, as issued or amended from time to time.
     1.5 “Code” shall mean the U.S. Internal Revenue Code of 1986, as amended
from time to time.
     1.6 “Committee” shall mean the Compensation Committee of the Board of
Directors unless an alternate committee is designated by the Board of Directors
to administer this Program in accordance with Article 8 below. If the Board of
Directors has not appointed such a committee, then each reference to the
“Committee” shall be construed to refer to the Board of Directors.

1



--------------------------------------------------------------------------------



 



     1.7 “Common Stock” shall mean the common stock of the Company.
     1.8 “Company” shall mean Endocare, Inc., a Delaware corporation, and any
successor organization thereto.
     1.9 “Deferral” shall mean a Participant’s deferral of his retainers and
meeting fees in accordance with the terms and conditions of the Program.
     1.10 “Deferral Amount” shall mean a dollar amount equal to (i) the
aggregate amount of a Participant’s retainers and meeting fees earned during the
applicable calendar quarter, multiplied by (ii) the percentage of such retainers
and meeting fees that such Participant has elected to defer in accordance with
Section 3.1 below. In addition, any notional dividends credited pursuant to
Section 3.3 below shall be added to the Deferral Amount.
     1.11 “Deferral Election Form” shall mean the form attached hereto as
Exhibit B on which a Participant specifies the amount of his or her Deferral and
the applicable Payout Date.
     1.12 “Deferral Election Period” shall mean the thirty (30) day period
commencing on December 1 and ending on December 30 of the calendar year that is
prior to the calendar year in which the amounts subject to the Participant’s
Deferral election will be earned; provided, however, that: (a) for retainers and
meeting fees earned during the final two calendar quarters in the year ending
December 31, 2006, the Deferral Election Period shall be the thirty (30) day
period commencing on the date on which the Program is established; and (b) to
the extent permitted by Code Section 409A, the Deferral Election Period for the
calendar year in which a Participant first becomes eligible to participate in
the Program shall be the thirty (30) day period commencing on the Participant’s
initial eligibility date.
     1.13 “Deferred Stock Unit” shall mean the right to receive one share of the
Company’s Common Stock (subject to adjustment as provided below in Section 3.4)
upon the terms and conditions set forth herein, which shall be represented by a
bookkeeping entry made by the Company.
     1.14 “Director” shall mean (a) a member of the Board of Directors who is
not an employee of the Company or (b) a member of the board of directors of any
subsidiary of the Company who is not an employee of the Company or such
subsidiary of the Company.
     1.15 “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended.
     1.16 “Fair Market Value” shall mean, as of any date, the value of Common
Stock determined as follows:
          (a) If the Common Stock is listed on one or more established stock
exchanges or national market systems, including without limitation The Nasdaq
Global Select

2



--------------------------------------------------------------------------------



 



Market, The Nasdaq Global Market or The Nasdaq Capital Market of The Nasdaq
Stock Market, Inc., its Fair Market Value shall be the closing sales price for
such stock (or the closing bid, if no sales were reported) as quoted on the
principal exchange or system on which the Common Stock is listed (as determined
by the Committee) on the date of determination (or, if no closing sales price or
closing bid was reported on that date, as applicable, on the last trading date
such closing sales price or closing bid was reported), as reported in The Wall
Street Journal or such other source as the Committee deems reliable;
          (b) If the Common Stock is regularly quoted on an automated quotation
system (including the OTC Bulletin Board) or by a recognized securities dealer,
its Fair Market Value shall be the closing sales price for such stock as quoted
on such system or by such securities dealer on the date of determination, but if
selling prices are not reported, the Fair Market Value of a share of Common
Stock shall be the mean between the high bid and low asked prices for the Common
Stock on the date of determination (or, if no such prices were reported on that
date, on the last date such prices were reported), as reported in The Wall
Street Journal or such other source as the Committee deems reliable; or
          (c) In the absence of an established market for the Common Stock of
the type described in (i) and (ii), above, the Fair Market Value thereof shall
be determined by the Committee in good faith and in a manner consistent with
Code Section 409A and Prop. Reg. § 1.409A-1(b)(5)(iv) and any successor thereto.
     1.17 “Participant” shall mean a Director who elects to participate in the
Program in accordance with Section 3.1 below; references to a Participant herein
shall refer also to his or her designated Beneficiary where the context so
requires.
     1.18 “Payout Date” shall mean, with respect to each award of Deferred Stock
Units, the payout date specified by the respective Participant in his or her
Deferral Election Form; provided, however, that if the Participant’s Separation
from Service occurs earlier than two years after the last day of the applicable
Deferral Election Period, then any “Payout Date” that would otherwise be
triggered by such Separation from Service shall be deferred until the date that
is two years after the last day of the applicable Deferral Election Period.
     1.19 “Program” shall mean this Endocare, Inc. Non-Employee Director
Deferred Stock Unit Program.
     1.20 “Separation from Service” shall mean the date the Participant no
longer serves as a Director of the Company or any subsidiary of the Company.
     1.21 “Trust” or “Trust Agreement” shall mean the trust agreement intended
to conform to terms of the model trust described in Revenue Procedure 92-64,
1992-2 C.B. 422, including any amendments thereto, which may be entered into
between the Company and the Trustee to carry out the provisions of the Program.
     1.22 “Trust Fund” shall mean the cash and other property held and
administered by the Trustee pursuant to the Trust to carry out the provisions of
the Program.

3



--------------------------------------------------------------------------------



 



     1.23 “Trustee” shall mean the designated trustee acting at any time under
the Trust.
     1.24 “Unforeseeable Emergency” shall mean an unforeseeable emergency as
defined in Code Section 409(a)(2)(B)(ii)(I) (as limited by Code
Section 409A(a)(2)(B)(ii)(II)), the regulations thereunder, and any other
published interpretive authority, as issued or amended from time to time.1
ARTICLE 2
PARTICIPATION
     2.1 Eligible Participants. All Directors (which is defined above to include
only non-employee directors) shall be eligible to participate in the Program.
ARTICLE 3
ELECTIONS AND AWARDS
     3.1 Contributions to the Program. Participants may make Deferrals by
electing to defer payment of all or a specified portion of his or her retainers
and meeting fees for the applicable calendar year; provided, however, that the
minimum annual Deferral that may be made by an electing Participant is
twenty-five percent (25%) of the Participant’s retainers and meeting fees for
the applicable calendar year. For the year ending December 31, 2006, elections
shall apply only to retainers and meeting fees earned during the final two
calendar quarters of the year. Elections shall be made in the form attached
hereto as Exhibit B. Elections must be made no later than the last day of the
applicable Deferral Election Period. No direct contributions by Participants are
required or permitted. An election shall be effective on the date a Participant
delivers a completed Deferral Election Form to the Committee or its delegate;
provided, however, that, if the Participant delivers another properly completed
election prior to the close of the applicable Deferral Election Period, the
deferral election on the form bearing the latest date shall control. On the last
day of the applicable Deferral Election Period, the controlling election then on
file with the Company shall be irrevocable.
 

1   Code Section 409A(a)(2)(B)(ii) provides the following definition of
“unforeseeable emergency”:       Unforeseeable emergency. For purposes of
subparagraph (A)(vi) —       (I) In general. The term “unforeseeable emergency”
means a severe financial hardship to the participant resulting from an illness
or accident of the participant, the participant’s spouse, or a dependent (as
defined in Section 152(a)) of the participant, loss of the participant’s
property due to casualty, or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
participant.       (II) Limitation on distributions. The requirement of
subparagraph (A)(vi) is met only if, as determined under regulations of the
Secretary, the amounts distributed with respect to an emergency do not exceed
the amounts necessary to satisfy such emergency plus amounts necessary to pay
taxes reasonably anticipated as a result of the distribution, after taking into
account the extent to which such hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
participant’s assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship).

4



--------------------------------------------------------------------------------



 



     3.2 Award of Deferred Stock Units. As of each Award Date, a Participant
will receive the number of Deferred Stock Units equal to a fraction: (a) the
numerator of which is such Participant’s Deferral Amount for the immediately
preceding quarter; and (b) the denominator of which is the Fair Market Value of
one share of Common Stock on such Award Date.
     3.3 Contribution of Notional Distributions. Deferred Stock Units shall be
credited with notional dividends and other distributions at the same time, in
the same form, and in equivalent amounts as dividends and other distributions
that are payable from time to time with respect to Common Stock.
     3.4 Recapitalizations, etc. In the event of any change in the outstanding
shares of the Company’s Common Stock by reason of a recapitalization,
reclassification, reorganization, stock split, reverse stock split, combination
of shares, stock dividend or similar transaction, the Committee or the Board of
Directors shall adjust, in an equitable manner, the number of Deferred Stock
Units held by each Participant and/or the number of shares of Common Stock
issuable upon pay out of Deferred Stock Units hereunder.
ARTICLE 4
VESTING OF DEFERRED STOCK UNITS AND ISSUANCE OF UNDERLYING SHARES
     4.1 Vesting of Deferred Stock Units. A Participant’s Deferred Stock Units
awarded under the Program shall be fully vested at all times.
     4.2 Issuance of Shares of Common Stock Underlying Deferred Stock Units.
Subject to Sections 4.4, 4.5 and 4.6, the issuance of shares of Common Stock
underlying a Participant’s Deferred Stock Units shall be made on the earlier of:
(i) the Payout Date; (ii) the date on which a Change in Control occurs; or
(iii) the first day of the month next following the Participant’s death.
     4.3 Form of Payment.
          (a) Except as otherwise provided in Sections 4.3(b) and 4.3(c) below,
distributions under the Program shall be paid solely in shares of Common Stock.
          (b) At a Participant’s election, the Company will pay out up to fifty
percent (50%) of the Participant’s Deferred Stock Units in cash rather than
Common Stock to facilitate the Participant’s payment of applicable taxes
relating to the issuance of shares of Common Stock underlying such Deferred
Stock Units. Any such election must be made prior to the issuance date specified
by the Participant in his or her Deferral Election Form.
          (c) No fractional shares of Common Stock shall be issued hereunder.
Any fractional portion of Deferred Stock Units shall be paid to the Participant
in cash, based on the then-current Fair Market Value of the Common Stock.

5



--------------------------------------------------------------------------------



 



     4.4 Accelerated Full or Partial Issuances. Notwithstanding Section 4.2
above, the shares of Common Stock underlying all or a portion of a Participant’s
Deferred Stock Units may be issued to such Participant in the circumstances
described below.
          (a) Unforeseeable Emergency. In the event of an Unforeseeable
Emergency, the Committee may, in its sole discretion, permit the issuance to a
Participant of shares of Common Stock underlying Deferred Stock Units with a
cash value no greater than the amount necessary to satisfy the emergency plus
any taxes reasonably anticipated as a result of the issuance.
          (b) Domestic Relations Order. In its sole discretion, the Committee
may permit acceleration of the time or schedule of an issuance of shares of
Common Stock under the Program to an individual other than the Participant as
may be necessary to fulfill a domestic relations order (as defined in Code
Section 414(p)(1)(B)).
          (c) Conflict of Interest. In its sole discretion, the Committee may
permit acceleration of the time or schedule of an issuance of shares of Common
Stock under the Program as may be necessary to comply with a certificate of
divestiture (as defined in Code Section 1043(b)(2)).
          (d) De Minimus Issuance. In its sole discretion, the Committee may
issue the shares of Common Stock underlying a Participant’s Deferred Stock Units
in their entirety, provided that (i) the aggregate value of such shares as of
the issuance date is $10,000 or less, (ii) the issuance accompanies the
termination of the entirety of the Participant’s interest in the Program; and
(iii) the issuance is made on or before the later of (A) December 31 of the
calendar year in which the Participant’s Separation from Service occurs or
(B) the date two and one-half (21/2) months after the Participant’s Separation
from Service.
          (e) Employment Taxes. In its sole discretion, the Committee may permit
acceleration of the time or schedule of an issuance of shares of Common Stock
under the Program as may be necessary to pay the Federal Insurance Contributions
Act (“FICA”) tax imposed under Section 3101, 3121(a) and 3121(v)(2) of the Code
(as applicable) on compensation deferred under the Program. In addition, the
Committee may permit acceleration of the time or schedule of an issuance of
shares of Common Stock under the Program as may be necessary to pay the income
tax at source on wages imposed under Section 3401 of the Code or the
corresponding withholding provisions of applicable state, local, or non-U.S. tax
laws as a result of the payment of the FICA tax, and to pay the additional
income tax at source on wages attributable to the pyramiding Section 3401 wages
and taxes. Notwithstanding the foregoing, the total accelerated issuance of
shares of Common Stock to a Participant under this Section 4.4(e) shall not
exceed the aggregate amount of FICA taxes and the income tax withholding related
to such amount of FICA taxes.
          (f) Income Inclusion under Section 409A of the Code. In its sole
discretion, the Committee may permit acceleration of the time or schedule of an
issuance of shares of Common Stock at any time the Program fails to meet the
requirements of Section 409A of the Code and the corresponding regulations.
Notwithstanding the foregoing, the total accelerated issuance of shares of
Common Stock to a Participant under this Section 4.4(f) shall not exceed the
amount required to be included as income by the Participant as a result of the
failure to meet the requirements of Section 409A of the Code and the
corresponding regulations.

6



--------------------------------------------------------------------------------



 



          (g) Dissolution or Bankruptcy. To the extent permitted under Code
Section 409A, the Committee shall have the authority, in its sole discretion, to
terminate the Program and issue to each Participant (or, if applicable, his or
her Beneficiary) the shares of Common Stock underlying his or her Deferred Stock
Units within twelve (12) months of a corporate dissolution taxed under
Section 331 of the Code or with the approval of a bankruptcy court pursuant to
11 U.S.C. § 503(b)(1)(a). The total accelerated issuance of shares of Common
Stock under this Section 4.4(g) must be included in a Participant’s gross income
in the latest of:
(i) The calendar year in which the Program is terminated;
(ii) The calendar year in which the amount of the Participant’s Deferred Stock
Units are no longer subject to a substantial risk of forfeiture; or
(iii) The calendar year in which the issuance of all of the shares of Common
Stock underlying the Participant’s Deferred Stock Units is administratively
practicable.
          (h) Change in Control. To the extent permitted under Code
Section 409A, the Committee shall have the authority, in its sole discretion, to
terminate the Program and issue to each Participant (or, if applicable, his or
her Beneficiary) the shares of Common Stock underlying his or her Deferred Stock
Units within thirty (30) days prior to or within twelve (12) months after a
Change in Control. Each Participant’s participation in the Program will be
treated as terminated under this Section 4.4(h) only if all substantially
similar arrangements sponsored by the Company are terminated so that all
Participants in the Program and all participants under substantially similar
arrangements are required to receive all amounts of compensation deferred under
the terminated arrangements within twelve (12) months of the date of termination
of the arrangements.
          (i) Termination of the Program by the Company. To the extent permitted
under Code Section 409A, the Committee shall have the authority, in its sole
discretion, to terminate the Program and issue to each Participant (or, if
applicable, his or her Beneficiary) the shares of Common Stock underlying his or
her Deferred Stock Units provided that:
(i) All arrangements sponsored by the Company that would be aggregated with this
Program under Proposed Regulation Section 1.409A-1(c) if the Participants
participated in all of the arrangements are terminated;
(ii) No payments other than payments that would be payable under the terms of
this Program and the other aggregated arrangements if the termination had not
occurred are made within twelve (12) months of the termination of this Program
and the other aggregated arrangements;

7



--------------------------------------------------------------------------------



 



(iii) All payments under this Program and the other aggregated arrangements are
made within twenty four (24) months of the termination of this Program and the
other aggregated arrangements; and
(iv) The Company does not adopt a new arrangement that would be aggregated with
this Program and any other terminated arrangements under Proposed
Regulation Section 1.409A-1(c) if the Participants had participated in both
arrangements, at any time within five (5) years following the date of
termination of this Program and the other terminated arrangements.
          (j) Other Events and Conditions. The Committee shall have the
authority to terminate the Program and issue to each Participant (or, if
applicable, his or her Beneficiary) the shares of Common Stock underlying his or
her Deferred Stock Units upon the occurrence of such other events and conditions
as may be prescribed in generally applicable guidance published in the Internal
Revenue Bulletin.
     4.5 Death Benefit. Upon the death of a Participant prior to complete
issuance to him or her of the shares of Common Stock underlying his or her
Deferred Stock Units, the shares of Common Stock underlying the remaining
Deferred Stock Units on the date of death shall be issued to the Participant’s
Beneficiary designated on Exhibit A as of the first day of the month next
following the Participant’s death.
     4.6 Delay of Issuances. To the extent permitted under Code Section 409A, a
scheduled issuance of shares of Common Stock underlying a Participant’s Deferred
Stock Units shall be delayed to a date after the scheduled issuance date under
any of the following circumstances:
          (a) Violation of a Loan Agreement or Similar Contract. A scheduled
issuance of shares of Common Stock underlying a Participant’s Deferred Stock
Units shall be delayed to a date after the scheduled issuance date in the event
the Company reasonably anticipates that making the issuance will violate a loan
agreement or other similar contract to which the Company is a party, and such
violation will cause material harm to the Company. The delayed issuance must be
made at the earliest date at which the Company reasonably anticipates that
making the issuance will not cause such violation, or such violation will not
cause material harm to the Company. In addition, the facts and circumstances
must indicate that the Company entered into such loan agreement or other similar
contract for legitimate business reasons, and not to avoid the restrictions on
deferral elections under Code Section 409A.
          (b) Issuances that would Violate Federal Securities Laws or other
Applicable Law. A scheduled issuance of shares of Common Stock underlying a
Participant’s Deferred Stock Units shall be delayed to a date after the
scheduled issuance date in the event the Company reasonably anticipates that
making the issuance will violate federal securities laws or other applicable
law. The delayed issuance must be made at the earliest date at which the Company
reasonably anticipates that making the issuance will not cause such violation.
For purposes of this Section 4.6(b), making an issuance that would cause
inclusion in gross income or the application of any penalty provision or other
provision of the Code is not considered a violation of applicable law.

8



--------------------------------------------------------------------------------



 



          (c) Issuances to Key Employees. In the event the Company’s securities
are publicly-traded on an established securities market or otherwise, the
Company shall have the authority to delay the issuance of shares of Common Stock
underlying Deferred Stock Units to the extent it deems necessary or appropriate
to comply with Section 409A(a)(2)(B)(i) of the Code (relating to payments made
to certain “key employees” of certain publicly-traded companies) and in such
event, any such issuance to which a Participant would otherwise be entitled
during the six (6) month period immediately following his or her Separation from
Service shall be made instead on the first business day following the expiration
of such six (6) month period.
          (d) Other Events and Conditions. The Company may delay a scheduled
issuance of shares of Common Stock underlying a Participant’s Deferred Stock
Units upon such other events and conditions as may be prescribed in generally
applicable guidance published in the Internal Revenue Bulletin.
     4.7 Participant’s Rights Unsecured. The right of Participants and their
Beneficiaries hereunder shall be an unsecured claim against the general assets
of the Company, and neither the Participants nor their Beneficiaries shall have
any rights in or against any specific assets of the Company, except as may
otherwise be provided in the Trust Agreement (if any).
ARTICLE 5
DESIGNATION OF BENEFICIARY
     5.1 Designation of Beneficiary. A Participant may designate a Beneficiary
to receive any amount due hereunder to the Participant via written notice
thereof to the Committee at any time prior to his or her death and may revoke or
change the Beneficiary designated therein without the Beneficiary’s consent by
written notice delivered to the Committee at any time and from time to time
prior to the Participant’s death, provided that any such designation or change
of designation naming a primary Beneficiary other than the Participant’s spouse
shall be effective only if written spousal consent is provided to the Committee.
If a Participant’s spouse is incapacitated, then the person who holds a power of
attorney for the incapacitated spouse or other person authorized to act on
behalf of the incapacitated spouse may provide the required spousal consent. If
a Participant fails to designate a Beneficiary, or if no such designated
Beneficiary shall survive him or her, then such amount shall be paid to his or
her estate. The designations of Beneficiaries shall be made in the form attached
hereto as Exhibit A.
ARTICLE 6
TRUST PROVISIONS
     6.1 Trust Agreement. The Company may (but shall not be required to)
establish the Trust for the purpose of retaining assets set aside by the Company
pursuant to the Trust Agreement for payment of all or a portion of the amounts
payable pursuant to the Program. Any benefits not paid from the Trust shall be
paid from the Company’s general funds, and any benefits paid from the Trust
shall be credited against and reduce by a corresponding amount the Company’s
liability under the Program. All Trust Funds shall be subject to the claims of
general

9



--------------------------------------------------------------------------------



 



creditors of the Company in the event the Company is insolvent as defined in the
Trust Agreement. The obligations of the Company to pay benefits under the
Program and the obligation of the Trustee to pay benefits under the Trust
constitute an unfunded, unsecured promise to pay benefits in the future and the
Participant and his or her Beneficiaries shall have no greater rights than
general creditors of the Company. No Trust may hold assets located outside of
the United States nor provide that assets will become restricted to the
provision of benefits under the Program in connection with a change in the
Company’s financial health.
ARTICLE 7
AMENDMENT AND TERMINATION
     7.1 Amendment. The Committee shall have the general authority, in its sole
discretion, to amend or suspend the Program at any time and for any reason it
deems appropriate; provided however, that no amendment of the Program may
adversely affect a Participant’s rights thereunder without such Participant’s
prior written consent. Any amendment or suspension of the Program must be
pursuant to a written document that is executed by a duly-authorized officer of
the Company. Except as required under Code Section 409A, no Deferrals shall be
made during any suspension of the Program or after termination of the Program.
     7.2 Termination of Program. The Committee may terminate the Program at any
time after the date when no Participant (or Beneficiary) has any right to or
expectation of payment of further benefits under the Program.
ARTICLE 8
ADMINISTRATION
     8.1 Administration. The Committee shall administer and interpret this
Program in accordance with the provisions of the Program and the Trust Agreement
(if any) and shall have the authority in its discretion to adopt, amend or
rescind such rules and regulations as it deems advisable in the administration
of the Program. Any determination or decision by the Committee shall be made in
its sole discretion and shall be conclusive and binding on all persons who at
any time have or claim to have any interest under this Program. Notwithstanding
anything in the Program to the contrary, it is the intention of the Company that
the Program be administered and construed in accordance with Code Section 409A,
the regulations thereunder, and any other published interpretive authority, as
issued or amended from time to time.
     8.2 Liability of Committee, Indemnification. The Committee shall not be
liable for any determination, decision, or action made in good faith with
respect to the Program. The Company will indemnify, defend and hold harmless the
members of the Committee from and against any and all liabilities, costs, and
expenses incurred by such person(s) as a result of any act, or omission, in
connection with the performance of such persons’ duties, responsibilities, and
obligations under the Program, other than such liabilities, costs, and expenses
as may result from the bad faith, gross misconduct, breach of fiduciary duty,
willful failure to follow the lawful instructions of the Board or criminal acts
of such persons. All members of the Board or the

10



--------------------------------------------------------------------------------



 



Committee and each and any officer or employee of the Company acting on their
behalf shall, to the extent permitted by law, be fully indemnified and protected
by the Company in respect of any such action, determination or interpretation.
The Company’s obligations under this Section 8.2 shall be in addition to, and
not in lieu of, any indemnification obligations or other obligations to which
the Company may be subject under law, under the Company’s charter documents, by
contract or otherwise.
     8.3 Expenses. The cost of the establishment and the adoption of the Program
by the Company, including but not limited to legal and accounting fees, shall be
borne by the Company. The expenses of administering the Program shall be borne
by the Company, and the Company shall bear, and shall not be reimbursed by the
Trust, for any tax liability of the Company associated with the investment of
assets held by the Trust.
ARTICLE 9
GENERAL AND MISCELLANEOUS
     9.1 Rights Against Company. Except as expressly provided by the Program,
the establishment of this Program shall not be construed as giving to any
Participant, employee or any person, any legal, equitable or other rights
against the Company, or against its officers, directors, agents or members, or
as giving to any Participant or Beneficiary any equity or other interest in the
assets or business of the Company or giving any Participant the right to be
retained in the employ of the Company. In no event shall the terms of service of
a Participant, expressed or implied, be modified or in any way affected by the
adoption of the Program or Trust or any election under the Program made by a
Participant. The rights of a Participant or his or her Beneficiaries hereunder
shall be solely those of an unsecured general creditor of the Company.
     9.2 Claims Procedures. Claims for benefits under the Program by a
Participant (or his or her beneficiary or duly appointed representative) shall
be filed in writing with the Committee. The Committee shall follow the
procedures set forth in this Section 9.2 in processing a claim for benefits.
          (a) Within 90 days following receipt by the Committee of a claim for
benefits and all necessary documents and information, the Committee shall
furnish the person claiming benefits under the Program (the “Claimant”) with
written notice of the decision rendered with respect to such claim. Should
special circumstances require an extension of time for processing the claim,
written notice of the extension shall be furnished to the Claimant prior to the
expiration of the initial 90 day period. The notice shall indicate the special
circumstances requiring an extension of time and the date by which a final
decision is expected to be rendered. In no event shall the period of the
extension exceed 90 days from the end of the initial 90 day period.
          (b) In the case of a denial of the Claimant’s claim, the written
notice of such denial shall set forth (1) the specific reason(s) for the denial,
(2) references to the Program provisions upon which the denial is based, (3) a
description of any additional information or material necessary for perfection
of the application (together with an explanation why such material

11



--------------------------------------------------------------------------------



 



or information is necessary), and (4) an explanation of the Program’s appeals
procedures and the time limits applicable to these procedures, including a
statement of the Claimant’s right to bring a civil action under Section 502(a)
of ERISA following an adverse determination on review. If no notice of denial is
provided as herein described, the Claimant may appeal the claim as though his or
her claim had been denied.
     9.3 Appeals Procedures. A Claimant who wishes to appeal the denial of his
or her claim for benefits or to contest the amount of benefits payable shall
follow the administrative procedures for an appeal as set forth in this
Section 9.3 and shall exhaust such administrative procedures prior to seeking
any other form of relief.
          (a) In order to appeal a decision rendered with respect to his or her
claim for benefits or with respect to the amount of his or her benefits, the
Claimant must file an appeal with the Committee in writing within 60 days after
the date of notice of the decision with respect to the claim.
          (b) The Committee shall provide a full and fair review of all appeals
filed under the Program and shall take into account all comments, documents,
records, and other information submitted by the Claimant relating to the claim,
without regard to whether such information was submitted or considered in the
initial benefit determination. In connection with the filing of an appeal, the
Claimant may submit written comments, documents, records, and other information
relevant to his or her appeal. The Committee will provide, upon the Claimant’s
request and free of charge, reasonable access to, and copies of, all documents,
records, and other information relevant to the Claimant’s claim for benefits.
The decision of the Committee shall be made not later than 60 days after the
Claimant has completed his or her submission to the Committee of his or her
appeal and any documentation or other information to be submitted in support of
such appeal. Should special circumstances require an extension of time for
processing, written notice of the extension shall be furnished to the Claimant
prior to the expiration of the initial 60 day period. The notice shall indicate
the special circumstances requiring an extension of time and the date by which a
final decision is expected to be rendered. In no event shall the period of the
extension exceed 60 days from the end of the initial 60 day period.
          (c) The decision on the Claimant’s appeal shall be in writing and
shall include specific reason(s) for the decision, written in a manner
calculated to be understood by the Claimant and shall, in the case of a adverse
determination, include: (1) the specific reason or reasons for the adverse
determination; (2) reference to the specific Program provisions on which the
benefit determination is based; (3) a statement that the Claimant is entitled to
receive, upon request and free of charge, reasonable access to, and copies of,
all documents, records, and other information relevant to his or her claim for
benefits; and (4) a statement describing any voluntary appeal procedures offered
by the Program and the Claimant’s right to obtain the information about such
procedures and a statement of the Claimant’s right to bring an action under
Section 502(a) of ERISA.

12



--------------------------------------------------------------------------------



 



          (d) If the Committee does not respond within 120 days, the Claimant
may consider his or her appeal denied.
          (e) In the event of any dispute over benefits under this Program, all
remedies available to the disputing individual under this Section 9.3 must be
exhausted before legal recourse of any type is sought.
     9.4 Assignment or Transfer. No right, title or interest of any kind in the
Program shall be transferable or assignable by any Participant or Beneficiary or
be subject to alienation, anticipation, encumbrance, garnishment, attachment,
execution or levy of any kind, whether voluntary or involuntary, nor subject to
the debts, contracts, liabilities, engagements, or torts of a Participant or his
or her Beneficiary. Any attempt to alienate, anticipate, encumber, sell,
transfer, assign, pledge, garnish, attach or otherwise subject to legal or
equitable process or to dispose of any interest in the Program shall be void.
     9.5 Severability. If any provision of this Program shall be declared
illegal or invalid for any reason, said illegal or invalid provision shall not
affect the remaining provisions of this Program but shall be fully severable,
and this Program shall be construed and enforced as if said illegal or invalid
provision was not part of this Program.
     9.6 Construction. The article and section headings and numbers are included
only for convenience of reference and are not to be taken as limiting or
extending the meaning of any of the terms and provisions of this Program.
Whenever appropriate, words used in the singular shall include the plural or the
plural may be read as the singular. When used herein, the masculine gender
includes the feminine and neuter genders, the feminine gender includes the
masculine and neuter genders and the neuter gender includes the masculine and
feminine genders.
     9.7 Governing Law. The validity and effect of this Program and the rights
and obligations of all persons affected hereby shall be construed, administered
and enforced in accordance with ERISA and, to the extent applicable, the
internal laws of the State of California, without giving effect to any choice of
law rule.
     9.8 Payment Due to Incompetence. If the Committee receives evidence that a
Participant or Beneficiary entitled to receive any payment under the Program is
physically or mentally incompetent to receive such payment, the Committee may,
in its sole and absolute discretion, direct the payment to any other person who
or trust which has been legally appointed or established for the benefit of such
person.
     9.9 Taxes. All amounts hereunder may be reduced by any and all federal,
state, and local taxes imposed upon the Participant or his or her Beneficiary
which are required to be paid or withheld by the Company. The determination of
the Company regarding applicable income and employment tax withholding
requirements shall be final and binding on the Participant.

13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned Secretary of the Company hereby
certifies that this Program was duly adopted by the Company’s Board of Directors
on May 18, 2006.

            ENDOCARE, INC.,
a Delaware corporation
      By:   /s/ Clint B. Davis         Clint B. Davis        Secretary   

14



--------------------------------------------------------------------------------



 



         

EXHIBIT A
ENDOCARE, INC.
NON-EMPLOYEE DIRECTOR DEFERRED STOCK UNIT PROGRAM
BENEFICIARY DESIGNATION
In the event that I should die prior to the issuance of shares of Common Stock
underlying my Deferred Stock Units awarded under the Endocare, Inc. Non-Employee
Director Deferred Stock Unit Program (the “Program”), and in lieu of disposing
of my interest2 in my Deferred Stock Units (and the underlying shares of Common
Stock) by my will or the laws of intestate succession, I hereby designate the
following person(s) as primary Beneficiary(ies) and contingent Beneficiary(ies)
of my interest in my Deferred Stock Units and the underlying shares of Common
Stock (please attach additional sheets if necessary):
     Primary Beneficiary(ies) (Select only one of the three alternatives)

          o (a) Individuals and/or Charities   % Share
 
       
Name
       
 
       
 
       
Address
             
 
       
Name
       
 
       
 
       
Address
             
 
       
Name
       
 
       
 
       
Address
             
 
       
Name
               

 

2   A married Participant whose Deferred Stock Units are community property may
dispose only of his or her own interest in the Deferred Stock Units and the
underlying shares of Common Stock. In such cases, the Participant’s spouse may
(a) consent to the Participant’s designation by signing the Spousal Consent or
(b) designate the Participant or any other person(s) as the beneficiary(ies) of
his or her interest in the Deferred Stock Units and the underlying shares of
Common Stock on a separate Beneficiary Designation.

Exhibit A

 



--------------------------------------------------------------------------------



 



     Primary Beneficiary(ies) (Select only one of the three alternatives)

          o (a) Individuals and/or Charities   % Share
 
       
Address
             

      o (b) Residuary Testamentary Trust    
 
    In trust, to the trustee of the trust named as the beneficiary of the
residue of my probate estate.

              o (c) Living Trust        
 
           
The
      Trust, dated    
 
           
 
  (print name of trust)       (fill in date trust was established)

     Contingent Beneficiary(ies) (Select only one of the three alternatives)

          o (a) Individuals and/or Charities   % Share
 
       
Name
       
 
       
 
       
Address
             
 
       
Name
       
 
       
 
       
Address
             
 
       
Name
       
 
       
 
       
Address
             

Exhibit A

 



--------------------------------------------------------------------------------



 



      o (b) Residuary Testamentary Trust    
 
    In trust, to the trustee of the trust named as the beneficiary of the
residue of my probate estate.

              o (c) Living Trust        
 
           
The
      Trust, dated    
 
           
 
  (print name of trust)       (fill in date trust was established)

     Should all the individual primary Beneficiary(ies) fail to survive me or if
the trust named as the primary Beneficiary does not exist at my death (or no
will of mine containing a residuary trust is admitted to probate within six
months of my death), the contingent Beneficiary(ies) shall be entitled to my
interest in the Deferred Stock Units (and the underlying shares of Common Stock)
in the shares indicated. Should any individual beneficiary fail to survive me or
a charity named as a beneficiary no longer exists at my death, such
beneficiary’s share shall be divided among the remaining named primary or
contingent Beneficiaries, as appropriate, in proportion to the percentage shares
I have allocated to them. In the event that no individual primary
Beneficiary(ies) or contingent Beneficiary(ies) survives me, no trust (excluding
a residuary testamentary trust) or charity named as a primary Beneficiary or
contingent Beneficiary exists at my death, and no will of mine containing a
residuary trust is admitted to probate within six (6) months of my death, then
my interest in the Deferred Stock Units (and the underlying shares of Common
Stock) shall be disposed of by my will or the laws of intestate succession, as
applicable.
[SIGNATURE PAGE FOLLOWS]
Exhibit A

 



--------------------------------------------------------------------------------



 



     Capitalized terms used but not otherwise defined herein shall have the same
meanings as set forth in the Program. This Beneficiary Designation is effective
until I file another such Beneficiary Designation with the Company. Any previous
Beneficiary Designations are hereby revoked.

              Submitted by:   Filing Acknowledgement:
 
            o Participant o Participant’s Spouse   Endocare, Inc.
 
           
 
      By:              
 
           
Name:
      Its:    
 
           
 
            Date:       Filed with the records of the Company this
 
                    _____ day of _________________, 20___

Exhibit A

 



--------------------------------------------------------------------------------



 



Spousal Consent for any interest in Deferred Stock Units that is Community
Property (necessary if separate Beneficiary Designation is not filed by spouse):
I hereby consent to this Beneficiary Designation and agree that this designation
of beneficiaries provided herein shall apply to my community property interest
in any Deferred Stock Units held by (and the underlying shares of Common Stock
issuable to) my spouse in connection with his or her service to the Company or
any subsidiary of the Company. This consent does not apply to any subsequent
Beneficiary Designation which may be filed by my spouse unless consented to by
me while I am still married to the Participant. This Spousal Consent may be
revoked by me at any time, whether by filing a Beneficiary Designation disposing
of my interest in the Deferred Stock Units (and the underlying shares of Common
Stock) or by filing a written notice of revocation with the Company.

         
 
              (Signature of Spouse)
   
 
       
Date:
       
 
       

Spousal Consent for any interest in Deferred Stock Units (and the underlying
shares of Common Stock) that is not Community Property (necessary if beneficiary
is other than spouse):
I hereby consent to this Beneficiary Designation. This Spousal Consent does not
apply to any subsequent Beneficiary Designation which may be filed by my spouse
unless consented to by me while I am still married to the Participant.

         
 
              (Signature of Spouse)
   
 
       
Date:
       
 
       

Exhibit A

 



--------------------------------------------------------------------------------



 



EXHIBIT B
ENDOCARE, INC.
NON-EMPLOYEE DIRECTOR DEFERRED STOCK UNIT PROGRAM
DEFERRAL ELECTION FORM
Name: _____________________________
I hereby elect to defer the following amounts in accordance with the terms of
the Endocare, Inc. Non-Employee Director Deferred Stock Unit Program (the
“Program”). This election shall be effective with respect to any retainers or
meeting fees I become eligible to receive for the calendar year specified below
(for 2006, the election applies only to retainers and meetings fees earned
during the final two calendar quarters):
___% of my retainers and meeting fees (specify percentage between 25% and 100%)
for ___ (specify calendar year).
Note: This election must be submitted to the Company no later than the last day
of the applicable Deferral Election Period. I understand that this election will
become irrevocable upon the last day of the Deferral Election Period. Contact
the Human Resources Department with any questions regarding the applicable
Deferral Election Period.
Payout Date: Subject to the terms and conditions of the Program, the shares of
Common Stock underlying my Deferred Stock Units shall be issued to me on one of
the following payout dates (select one):

o   _____________________________ (specify a date certain no less than two years
after the last day of the applicable Deferral Election Period)

o   As soon as administratively practicable following my Separation from
Service.

o   The earlier of (i) _____________________________ (specify a date certain no
less than two years after the last day of the applicable Deferral Election
Period) or (ii) as soon as administratively practicable following my Separation
from Service

Important Note: If the Participant’s Separation from Service occurs earlier than
two years after the last day of the applicable Deferral Election Period, then
any “Payout Date” that would otherwise be triggered by such Separation from
Service shall be deferred until the date that is two years after the last day of
the applicable Deferral Election Period.

              Submitted by:   Filing Acknowledgement:
 
            Participant   Endocare, Inc.
 
           
 
      By:              
 
           
Name:
      Its:    
 
           
 
            Date:       Filed with the records of the Company this
 
                    _____ day of _________________, 20___

Exhibit B

 